DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of terms, such as 10x Genomics, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, part (b) requires “determining…(ii) all or a portion of the sequence of the nucleic acid encoding the immune cell receptor or a complement”. The action relies on an element that is not required by the claimed method, namely the claim does not capture or hybridization of the nucleic acid encoding an immune cell receptor of the immune cell clonotype to a capture probe. The claim does not require a nucleic acid encoding an immune cell receptor of the immune cell clonotype be present in the biological sample as the method is for determining the presence. The only mention of a nucleic acid encoding an immune cell receptor of the immune cell clonotype is that a capture domain of a capture probe has a structure that is able to hybridize with it. The claim is incomplete as part (b) relies and requires an element that is not required by the claimed method.
Claims 2-23 depend from claim 1 and are rejected for the same reason.
Regarding claim 2, the claim recites “the abundance of the immune cell clonotype is determined”. It is unclear what, if any, additional elements or steps are required in order to achieve the result recited, namely “the abundance of the immune cell clonotype is determined”.
Regarding claim 24, part (b) requires “determining…(ii) all or a portion of the sequence of the nucleic acid encoding the immune cell receptor or a complement”. The action relies on an element that is not required by the claimed method, namely the claim does not capture or hybridization of the nucleic acid encoding an immune cell receptor of the immune cell clonotype. The claim does not require nucleic acid encoding an immune cell receptor of the immune cell clonotype be present in the biological sample as the method is for determining the presence. The only mention of a nucleic acid encoding an immune cell receptor of the immune cell clonotype is that a capture domain of a capture probe has a structure that is able to specifically hybridize with it. The claim is incomplete as part (b) relies and requires an element that is not required by the claimed method.
Claims 25-30 depend from claim 24 and are rejected for the same reason.
Regarding claim 25, the claim recites “the abundance of the immune cell clonotype is determined”. It is unclear what, if any, additional elements or steps are required in order to achieve the result of having “the abundance of the immune cell clonotype is determined”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenz (WO 2020/123316 A2; filed on 12/6/2019; priority claimed to numerous provisional applications filed in 2018 and 2019).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 2, 17, 22 and 24-25, Frenz teaches (a) contacting the biological sample with an array, where the array comprises a capture probe, where the capture probe comprises a spatial barcode and a capture domain that is capable of specifically binding to the analyte; and
(b) determining (i) all or a part of the sequence of the analyte specifically bound to the capture domain, or a complement thereof, and (ii) all or a part of the sequence of the spatial barcode, or a complement thereof, and using the determined sequences of (i) and (ii) to identify the location of the analyte in the biological sample. See p. 12.
Frenz teaches the analyte captured is an immune cell receptor encoding nucleic acid. See p. 44.
Regarding claims 3-6 and 26-28, Frenz teaches the elements on pages 120-121.
Regarding claims 7-12, Frenz teaches the elements on pages 120-121.
Regarding claims 13 and 29, Frenz teaches the use of a poly(T) capture domain that targets the poly(A) tail (p. 145).
Regarding claims 14, 16 and 30, Frenz teaches extending the capture probe (p. 274-277).
Regarding claim 15, Frenz teaches the capture probe has a cleavage domain (p. 277-278).
Regarding claim 18, Frenz teaches the biological sample is tissue section (p. 296).
Regarding claims 19-20, Frenz teaches the nucleic acid is genomic DNA or mRNA (p. 350, 352 and 355).
Regarding claim 21, Frenz teaches imaging the biological sample (p. 4, 8, 9 and 14).
Regarding claim 23, Frenz teaches multiple probes at location that detects two or more analytes at a location (p. 393).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmen (BioRxiv 358937; doi: https://doi.org/10.1101/358937) and Belgrader (US 2018/0282803 A1).
Rejection of claim 14 is further evidenced by Stahl (Science. 2016. 353(6294):78-82).
Regarding claims 1 and 24, Salmen teaches contacting a biological sample with an array comprising a plurality of capture probes, where the capture probes have a spatially barcoded DNA oligonucleotides and a capture domain (p. 11, Array production and Tissue handling, staining and imaging).
Salmen further teaches determining the sequence of the spatially barcoded DNA oligonucleotides and the sequence of the transcript that hybridized with the DNA oligonucleotide (p. 12, Library preparation and sequencing; and p. 13, Mapping, gene counting and demultiplexing).
The sequencing information is used to map the location of the transcripts to a tissue section from which the transcripts were obtained (p. 14, Visualization of cell distribution and interpolation).
It is further noted that Salmen is interested in the expression and location of immune cells, including T cells and B cells (p. 20, Figure 1; and p. 23, Figure 3).
Salmen does not specifically teach the capture domain hybridizes to a nucleic acid encoding an immune cell receptor of the immune cell clonotype, determining at least a portion of the sequence of the nucleic acid encoding the immune cell receptor or a complement thereof, and using the sequences to determine the presence of the immune cell clonotype at a location in the biological sample.
Regarding claims 2 and 25, Salmen teaches determining the abundance of the captured and sequenced transcripts (p. 13, Mapping, gene counting and demultiplexing).
Regarding claim 14, Salmen teaches cDNA synthesis was carried out as previously described by Stahl. Stahl teaches the cDNA synthesis is as result of extending the capture probe (Fig. 2).
Regarding claim 15, Salmen teaches the capture probes have a semi-randomized UMI sequence (p. 13, Mapping, gene counting and demultiplexing).
Regarding claims 16, 29 and 30, Salmen teaches using the extended capture probe in the generation of a second strand that comprises the spatial barcode and a sequence that corresponds to the transcripts (p. 12, Library preparation and sequencing).
Regarding claim 18, Salmen teaches the biological sample is a tissue sample (p. 11, Tissue handling, staining and imaging).
Regarding claim 19, Salmen teaches the transcripts are mRNA (p. 4, RESULTS).
Regarding claim 21, Salmen teaches imaging the biological sample (p. 11, Tissue handling, staining and imaging).
Regarding claim 22, Salmen teaches sequencing all of the barcode and at least a portion of sequence derived from the transcript (p. 13, Mapping, gene counting and demultiplexing).
Regarding claim 23, Salmen teaches determining the presence of at least two transcripts at a location in the biological sample (p. 23, Figure 3).
Salmen does not teach the elements of claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 20, 26, 27, 28, 29 and 30.
Belgrader teaches a method of sequencing methods related to B cells and T cells, cells that are of interest to Salmen.
Regarding claims 1, 22 and 24, Belgrader teaches using capture probes having a barcode and a capture domain that hybridizes to a nucleic acid encoding an immune cell receptor of the immune cell clonotype, including in a specific manner (para. 249).
Belgrader further teaches sequencing the captured nucleic acids encoding an immune cell receptor (para. 25-27).
Regarding claims 3, 5 and 26, Belgrader teaches capture probes for the analysis of constant regions of TCR alpha chains, beta chains, delta chains and gamma chains (para. 249).
Regarding claims 4, 6, 27 and 28, Belgrader teaches the CDR1, CDR2 and CDR2 regions complement an antigen (para. 246), which results in the clonotype of the T cell.
Regarding claims 7, 9, 11 and 26, Belgrader teaches capture probes for the analysis of the constant regions of kappa or lambda form of the light chains or the heavy chain (para. 247).
Regarding claims 8, 10, 12, 27 and 28, Belgrader teaches the CDR1, CDR2 and CDR2 regions complement an antigen (para. 246), which results in the clonotype of the B cell.
Regarding claim 13, Belgrader teaches a probe that hybridizes to the poly(A) sequence of a transcript (para. 276).
Regarding claim 17, Belgrader teaches enriching selected targets using biotinylated primers and streptavidin through a “pulling down” (para. 199, 265, 266, 267, 421).
Regarding claims 14 and 16, Belgrader teaches extending the capture probe using the transcript as a template (Fig. 19).
Regarding claim 15, Belgrader teaches the barcode containing oligonucleotides are cleavable from the beads (para. 157).
Regarding claim 19, Belgrader teaches the nucleic acid encoding the immune cell receptor is mRNA (Fig. 19).
Regarding claim 20, Belgrader teaches the molecules captured are genomic DNA or mRNA (para. 27, 36, 44, 125, 199).
Belgrader does not teach step (a) of claims 1 or 24, or the elements of claim 2.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Salmen by incorporating the capture probes targeting immune cell receptors of Belgrader into the array of Salmen. One would have been motivated to modify the method and the array of Salman because immune cells express various adaptive immunological receptors relating to immune function and play a part in the immune response by specifically recognizing and binding to antigens and aiding in their destruction (para. 244). This would allow one of ordinary skill to not only understand where immune cells clustered as depicted in Figure 3 of Salmen but also to understand the clonal diversity of the immune cells found within the tumors analyzed by Salmen. The modification has a reasonable expectation of success as it simply incorporates known capture probes into the known array of Salmen for the purpose of capturing known targets of interest, i.e. genomic sequences encoding immune cell receptors and/or transcript sequences encoding immune cell receptors.
Alternative, it would have been prima facie obvious to have modified the method of Belgrader by immobilizing the capture probes within an array, e.g. a random array, similar to that done in Salmen. One would have been motivated to make such a modification as it would allow one to identify the location of the clonotypes within the tissue samples of Belgrader (para. 121). The modification has a reasonable expectation of success as it simply incorporates known capture probes into the known array of Salmen for the purpose of capturing known targets of interest, i.e. genomic sequences encoding immune cell receptors and/or transcript sequences encoding immune cell receptors.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634